Citation Nr: 1731933	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-15 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than March 16, 2007, for the award of a 30 percent rating for posterior tibial tendon dysfunction with ongoing collapse, impingement and dysfunction of the posterior tibial tendon medially, to include on the basis of clear and unmistakable error (CUE) in an April 2002 rating decision granting service connection and assigning an initial 10 percent rating for right ankle disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran had active duty service from September 1981 to June 2000.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO, inter alia, recharacterized the Veteran's service-connected right ankle sprain as a posterior tibial tendon dysfunction with ongoing collapse, impingement and dysfunction of the posterior tibial tendon medially and awarded a 30 percent rating, effective April 5, 2007.  The Veteran perfected an appeal of the assigned effective date for award.

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript has been associated with the claims file.

In March 2013, the Board, inter alia, denied the Veteran's claim for an earlier effective date, to include on the basis of CUE) in an April 2002 rating decision granting service connection and assigning an initial 10 percent rating for right ankle disability.

The Veteran subsequently appealed the March 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court, inter alia, issued a Memorandum Decision vacating the Board's March 2013 decision and remanding the claim to the Board for further proceedings consistent with the Memorandum Decision.  Although the Board concluded in its March 2013 decision that an April 2002 rating decision did not involve  CUE, the Court found that the Board's consideration of the Veteran's CUE claim ("motion") was in error, as it had not  specifically been addressed by the agency of original jurisdiction (AOJ) in the first instance.  

In March 2015, the Board awarded an earlier effective date of March 16, 2007 for the assignment  of the 30 percent rating for a right ankle disability.  However, consistent with the July 2014 Memorandum Decision, the Board also remanded the matter of the Veteran's entitlement to an even earlier effective date for initial RO consideration of the claim of CUE in the April 2002 rating decision in which the RO granted service connection  and assigned an initial 10 percent rating for right ankle sprain.  On remand, in a January 2016 supplemental SOC (SSOC), the AOJ denied the claim of CUE in the April 2002 rating decision, and returned the remaining matter on appeal to the Board for further appellate consideration. 

In July 2016, the Board denied an effective date earlier than March 16, 2007 for the award of a 30 percent rating for posterior tibial tendon dysfunction with ongoing collapse, impingement and dysfunction of the posterior tibial tendon medially, to include on the basis of CUE in the April 2002 rating decision granting service connection and assigning an initial 10 percent rating for a right ankle disability.  The Veteran appealed the Board's decision to the Court.

In January 2017, the Court granted a Joint Motion for Remand (Joint Motion) filed by representatives for the Veteran and the VA Secretary, vacating the Board's July 2016 decision and remanding to the Board the earlier effective date claim for further proceedings consistent with the Joint Motion.

As for the matter of representation, the Board notes that while the Veteran was previously represented by the Oregon Department of  Veterans' Affairs, during the pendency of this appeal, the Veteran filed powers of attorney designating  private attorney Daniel Krasnegor as his representive.  The Board has recognized the change in representation. 

Also, while the Veteran previously had a paper claims file, this appeal is fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 
 
2.  In an April 2002 rating decision, the RO granted the Veteran's claim for service connection for right ankle sprain with degenerative joint disease and assigned an initial 10 percent rating, effective July 1, 2000.  Although an April 2002 letter provided notice to the Veteran of the April 2002 decision, and of his appellate rights, the Veteran did not appeal any component of the rating decision (to include the assigned rating).

3.  In a July 2008 rating decision, the RO recharacterized the disability as posterior tibial tendon dysfunction with ongoing collapse, impingement and dysfunction of the posterior tibial tendon medially, and awarded a 30 percent rating effective April 5, 2007 (the date of receipt of the Veteran's claim for an increased rating). Subsequently, in a March 2015 decision, the Board awarded the 30 percent rating from March 16, 2007 (the date of a VA medical record construed as an informal claim for increase).

5.  Although the Veteran has primarily alleged CUE as the basis for assignment of an earlier effective date, he has not established that the correct facts, as then known, were not before the RO at the time of the April 2002 rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at the time, and; that any error was "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome of the decision. 

4.  There is no evidence or allegation of any pending claim, prior to March 16, 2007, pursuant to which the higher, 30 percent rating for disability recharacterized as posterior tibial tendon dysfunction with ongoing collapse, impingement and dysfunction of the posterior tibial tendon medially could have been granted, or  evidence from which it was factually ascertainable that an increase in disability, sufficient to warrant assignment of a 30 percent rating for severe foot disability had occurred within the one-year period prior to the filing of the March 16, 2007 claim for increase.  No other argument advanced provides any basis for assignment of any earlier effective date.


CONCLUSIONS OF LAW

1.  The Veteran has not established CUE in the April 2002 rating decision in which the RO granted service connection for right ankle sprain with degenerative joint disease and assigned an initial 10 percent rating.  38 U.S.C.A. §§ 5109A , 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 20.1403 (2016).

2.  The claim for an effective date earlier than March 16, 2007 for the award of a 30
percent rating for posterior tibial tendon dysfunction with ongoing collapse, impingement and dysfunction of the posterior tibial tendon medially, to include on the basis of CUE in the April 2002 rating decision, is without legal merit.  38 U.S.C.A. §§ 5110, 7105(c) (West 2014); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

In this case, the Veteran has notified of the basis for the denial, and has been afforded the opportunity to present evidence and argument with respect to the claim on appeal.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132   (2002).

The Board also points out that, in this case, the sole basis for the claim for an earlier effective date are allegations of CUE.  However, given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed, in Board decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001), or in RO decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).  As noted in Livesay, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision. Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.  

II. Background

In April 2001, the Veteran filed a claim for service connection for chronic pain/weakness of the right ankle.  He was afforded a VA joint examination in December 2001, during which he reported sustaining an in-service right ankle sprain and that he had developed increased pain over the years.  Following a physical examination and an X-ray, a diagnosis of right ankle sprain with degenerative joint disease was made.  In April 2002, the RO granted the Veteran's claim for service connection for a right ankle sprain with degenerative joint disease and awarded a 10 percent rating, effective July 1, 2000, the day following the Veteran's discharge from service.

On April 5, 2007, the Veteran filed a claim for an increased rating for his service-connected right ankle sprain with degenerative joint disease.  The Board notes that there were no submissions received by the RO between the issuance of the April 2002 rating decision and the receipt of this April 2007 claim.

In an August 2007 rating decision, the RO denied the Veteran's claim for an increased rating for right ankle sprain.  An April 2008 rating decision continued this denial.

In a December 2007 statement, the Veteran's private orthopedist indicated that the Veteran had a significant right foot deformity that was predominantly a peritalar subluxation secondary to longstanding posterior tibial tendon dysfunction.

In an April 2008 statement, the Veteran's private orthopedist indicated that the Veteran's original posterior tibial tendon injury had occurred during service and had led to increasing instability and deformity involving his right hindfoot, not his ankle.  The provider opined that this diagnosis and resulting treatment plan had "nothing to do with an ankle sprain" but did "indicate a new diagnosis" that related to the Veteran's in-service injury.

By rating decision dated in July 2008, the RO recharacterized the Veteran's service-connected right ankle sprain with degenerative joint disease as posterior tibial tendon dysfunction with ongoing collapse, impingement and dysfunction of the posterior tibial tendon medially, and awarded a 30 percent rating, effective April 5, 2007.  In September 2008, the Veteran requested that an effective date of July 1, 2000 be assigned for the 30 percent rating. 

A March 2009 statement from the Veteran indicated that he was alleging CUE in prior rating decisions.  He asserted that his right ankle disability had been incorrectly characterized prior to July 2008, resulting in a lower rating than to which he was entitled since the effective date of service connection. 

In an April 2010 substantive appeal, the Veteran wrote that he had been found to have a weak posterior tibial tendon in his right foot with a possible partial posterior tibial tendon rupture in March 1996, during service.

In an April 2010 statement, the Veteran's private orthopedist opined that the Veteran's longstanding posterior tibial tendon dysfunction had been incorrectly diagnosed by VA as a right ankle sprain with degenerative joint disease.

During his June 2012 hearing, the Veteran testified that he was claiming CUE in all rating decisions which characterized his service-connected posterior tibial tendon dysfunction with ongoing collapse, impingement and dysfunction of the posterior tibial tendon medially as a right ankle sprain.

The Veteran has continued to reiterate, most recently in correspondence received in April 2016 and June 2017, that the initial diagnosis was in error which constituted CUE in the April 2002 rating decision.  The Veteran has also asserted his belief that the current 30 percent rating is an admittance by VA that the April 2002 rating decision contained CUE in evaluating his ankle disability as 10 percent disabling.


III. Analysis

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final adjudication, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).   Notably, prior to March 25, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2016).  But see 38 C.F.R. § 3.1(p) (2016) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  

It has been held that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006).  See also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).

The basic facts in this case are not in dispute.  As noted above, the Veteran filed a claim for service connection for chronic pain/weakness of the right ankle on April 1, 2001.  In an April 2002 rating decision, the RO awarded service connection for a right ankle sprain with degenerative joint disease and assigned an initial 10 percent rating, effective July 1, 2000 (the day after the Veteran was discharged from active duty service).  Although the Veteran was notified of the RO's April 2002 decision and his appellate rights, he did not initiate a timely appeal with respect to any aspect of the decision.  Hence, unless an exception to finality applies, the April 2002 rating decision, and all its components, is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In connection with a later claim for increase, in a July 2008 rating decision, the RO recharacterized the disability as posterior tibial tendon dysfunction with ongoing collapse, impingement and dysfunction of the posterior tibial tendon medially, and awarded a 30 percent rating effective April 5, 2007 (the date of receipt of the Veteran's claim for an increased rating). On appeal of the effective date assigned for the 30 percent rating, subsequently, in a March 2015 decision, the Board awarded the 30 percent rating from March 16, 2007 (the date of a VA medical record construed as an informal claim for increase).  

In this case, the Veteran has alleged CUE in "prior rating decisions" as the primarily basis for the award of an earlier effective date for the assignment of the 30 percent rating.  However, as his dispute is with the characterization of his disability as an ankle sprain with degenerative changes and the award of an initial 10 percent rating for the disability, the claim of CUE can really only be advanced with respect to the RO's April 2002 rating decision awarding service connection and compensation for the right ankle disability.  In this regard, although, between the April 2002 award of service connection and the June 2008 rating decision on appeal, the RO issued an August 28, 2007 rating decision continuing the 10 percent rating for disability then characterized as right ankle sprain, the June 2008 rating decision effectively subsumed that rating decision in recharacterizing the disability and awarding the higher, 30 percent rating from the filing date of the claim for increase.

The Board points out that this claim for an earlier effective date arose in the context of the Veteran expressing disagreement with the rating decision recharacterizing the disability and awarding a 30 percent rating.  However, the Veteran's assertion of CUE is an attempt to overcome the finality of the April 2002 rating decision outside of the appellate process.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) (holding that a freestanding claim for an earlier effective date attempts to vitiate the rule of finality).  As explained in Rudd, if a claimant desires an effective date earlier than that assigned in a RO decision, the claimant must perfect a timely appeal as to that decision; otherwise, the decision is final and the only basis for challenging the effective date is on the basis of CUE. 

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision


In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245   (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14. 

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or can any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo, 6 Vet. App. at 44. 

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits. Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

Although the Veteran has asserted his entitlement to an effective date of the current 30 percent disability rating back to the effective date of the award of service connection, on the basis of CUE in the April 2002 rating decision, the Board finds that such argument is without legal merit. 

As noted in various written statements and in his June 2012 hearing testimony, the primary basis for his claim of entitlement to an effective date of July 1, 2000 for the award of a 30 percent rating for service-connected posterior tibial tendon dysfunction with ongoing collapse, impingement and dysfunction of the posterior tibial tendon medially, on the basis of CUE, is that this disability had been mischaracterized (in the April 2002 rating decision).  In support, the Veteran has cited the April 2010 statement from his private orthopedist which suggests that this disability had been misdiagnosed in April 2002, and a March 1996 service treatment note which reflects an assessment of possible partial posterior tibial tendon rupture.

The Board finds, however, that the record does not undebatably establish that any mischaracterization or misdiagnosis of the Veteran's disability in the April 2002 rating decision resulted in a lower rating than that to which he was entitled.  The December 2001 VA examination clearly culminated in a diagnosis of a right ankle sprain with degenerative joint disease, consistent with the mild degenerative changes along the dorsal margin of the midfoot revealed on contemporaneous X-ray.  Additionally, the record in an appeal to be reviewed for CUE is the record and law that existed at the time of the prior rating decision, not additional evidence submitted or otherwise obtained after the fact.  Importantly, a finding of CUE must be based solely on the evidence of record at the time of the decision in question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Thus, the Veteran's arguments concerning evidence that has been created and added since the April 2002 decision, such as the various letters and treatment notes from the private orthopedist, cannot be utilized to establish CUE in this case.  Moreover, the March 1996 service treatment record cited by the Veteran reflects only an assessment of possible partial posterior tibial tendon rupture rather than a definitive diagnosis. 

The Veteran's argument essentially represents disagreement as to how the facts were evaluated by the adjudicator in the April 2002 rating decision.  The Board further notes that in asserting CUE, the Veteran has not articulated how any error in the diagnosis or characterization of his disability would have manifestly changed the outcome at the time the decision was made, such as changing the rating assigned.  Even if, as alleged, the disability was misdiagnosed or mischaracterized at the time of the April 2002 award of service connection and assignment of initial compensation for his disability, he has no explained how and why his disability would have warranted a 30 percent rating for a severe foot injury.  Thus, the Board emphasizes that, even if the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  See Fugo, 6 Vet. App. At 43-44. 

Under these circumstances, the Board must conclude that the Veteran has not established, without debate, that the correct facts, as they were then known, were not before the RO, or that the RO ignored or incorrectly applied the statutory and regulatory provisions applicable at the time of the April 2002 rating decision; nor has he demonstrated that any such error is of the sort which, if it had not been made, would have manifestly changed the outcome of the decision at that time.  As such, that decision-and all of its components, to include -remains final.  As CUE in the April 2002 rating decision has not been established, an earlier effective date of July 1, 2000 for the award of the 30 percent rating is legally precluded.

The Board further finds that the record does not otherwise establish a basis for assignment of any earlier effective date for the award.  Notably, there is no evidence or allegation of any pending claim, prior to March 16, 2007, pursuant to which the higher, 30 percent rating for disability recharacterized as posterior tibial tendon dysfunction with ongoing collapse, impingement and dysfunction of the posterior tibial tendon medially could have been granted, or  evidence from which it was factually ascertainable that an increase in disability, sufficient to warrant assignment of a 30 percent rating for severe foot disability had occurred within the one-year period prior to the filing of the March 16, 2007 claim for increase.

Moreover, no other argument raised during the pendency of this appeal provides a valid basis for assignment of an earlier effective date for the award of the 30 percent rating. 

In this regard, the Board acknowledges that the parties to the Joint Motion agreed that the Board did not adequately discuss whether it was proper for the RO, by way of the July 2008 rating decision, to recharacterize the Veteran's disability from right ankle sprain with degenerative joint disease (rated under 38 C.F.R. § 4.71a, DC 5010 (2016)) to posterior tibial tendon dysfunction with ongoing collapse, impingement and dysfunction of the posterior tibial tendon medially (rated under 38 C.F.R. § 4.71a, DC 5284 (2016)).  In a June 2017 statement, the Veteran that the RO improperly severed service connection for right ankle sprain with degenerative joint disease in the July 2008 rating decision and he requests that service connection for this disability be restored.

Although this argument appears to be outside of the scope of the earlier effective date claim currently at issue, the Board points out, nonetheless, that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board emphasizes that where a rating for a particular disability has been in effect for less than 20 years, it is permissible to switch diagnostic codes (for instance from DC 5010 to DC 5284) to more accurately reflect a claimant's current symptoms.  See Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011); Murray v. Shinseki, 24. Vet. App. 420, 425 (2011).  Service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled.  Read, 651 F.3d at 1302.  

In this case, the Veteran's disability was initially characterized as right ankle sprain with degenerative joint disease and rated as traumatic arthritis under DC 5010.  Following the receipt of additional medical evidence, however, the diagnosis was changed to posterior tibial tendon dysfunction with ongoing collapse, impingement and dysfunction of the posterior tibial tendon medially and was rated as a severe foot injury under DC 5284.  This change of diagnostic code was permissible because the Veteran's rating under DC 5010 had been in effect for less than 20 years, a rating under DC 5284 more accurately reflects the Veteran's disability in light of the newly obtained medical evidence, and the change of diagnostic code resulted in an increase in the Veteran's rating.  Hence, the change of diagnosis and diagnostic code in the July 2008 rating decision did not constitute a severance of service connection for any disability and was permissible.

The parties to the Joint Motion also agreed that the Board did not discuss whether the Veteran is entitled to a separate rating for arthritis under DC 5010 in addition to the 30 percent rating under DC 5284.  The Board emphasizes, however, that the only matter on appeal before the Board involves the propriety of the effective date assigned for the 30 percent rating for the Veteran's disability, and that the Veteran repeatedly indicated that he did not dispute the rating that was assigned (see statements from the Veteran dated in December 2009, March 2010, and May 2012), and that he only perfected an appeal with respect to the effective date issue (see the Veteran's April 2010 VA Form 9).  Thus, again, it appears that the determinations of the parties to the Joint Motion in this regard relate to matters outside of the scope of the earlier effective date claim currently at issue.

In any event, in response to points raised by the parties to the Joint Motion, the Board finds that AOJ did not err is not assigning a separate 10 percent rating under DC 5010, in addition to the already assigned 30 percent rating under DC 5284, is not warranted.  The degenerative changes that have been detected on x-ray have involved the Veteran's right midfoot (see VA x-ray reports dated in December 2001 and May 2007 and a December 2007 examination report from J.A. Holmboe, MD).  Separate ratings under DC 5010 and DC 5284 would violate the rule against pyramiding as all the Veteran's right foot symptoms are already compensated under DC 5284 because the 30 percent rating for a severe "foot injur[y],other" under that diagnostic code contemplates a broad and comprehensive range of symptoms.  Also, a rating greater than 30 percent is not available under DC 5010.  The evaluation of the same disability or manifestation under different diagnoses constitutes pyramiding and must be avoided.  See 38 C.F.R. § 4.14 (2016).  Hence, any symptoms associated with arthritis of the foot have already been already compensated for by the 30 percent rating assigned under DC 5284, and a separate rating under DC 5010 would not be permissible.  Id.

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  On this record, the March 16, 2007 claim for increase represents the earliest date for which the 30 percent rating for disability recharacterized as posterior tibial tendon dysfunction with ongoing collapse, impingement and dysfunction of the posterior tibial tendon medially could have been assigned.  Accordingly, the claim for an earlier effective must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date earlier than March 16, 2007, for the award of a 30 percent rating for posterior tibial tendon dysfunction with ongoing collapse, impingement and dysfunction of the posterior tibial tendon medially, to include on the basis of CUE in an April 2002 rating decision granting service connection and assigning an initial 10 percent rating for a right ankle disability, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


